               Case 1:92-cr-05164-AWI Document 1025 Filed 12/07/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
3    Assistant Federal Defender
4
     801 I Street, 3rd Floor
     Sacramento, California 95814
5    Telephone: (916) 498-5700
6
     Attorney for Defendant-Movant
7    THOMAS RICHARD FARRUGIA
8
                           IN THE UNITED STATES DISTRICT COURT
9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                      Case No.: 1:92-cr-05164 AWI
12
                    Plaintiff,
13
                                                    STIPULATION AND ORDER
14
       v.

15   THOMAS RICHARD FARRUGIA,
16                  Defendant-Movant.
17

18
                                           STIPULATION

19
     1. Defendant-Movant was held in isolation by the Bureau of Prisons between November
20
            23, 2020, and his release on December 2, 2020.
21

22   2. The Centers for Disease Control and Prevention updated its recommendation for

23          quarantine and now recommends a 10-day period of quarantine
24
     3. Defendant has satisfied the recommended quarantine period.
25

26
     4. The parties stipulate and agree that this Court should delete from special condition of

27          supervised release number 4 the sentence reading: “Defendant shall complete a 14-
28
     STIPULATION AND ORDER
            Case 1:92-cr-05164-AWI Document 1025 Filed 12/07/20 Page 2 of 2


1        day quarantine period.” because it has been satisfied.
2
                                              ORDER
3

4            Based upon the stipulation and representation of the parties, the Court adopts the
5
      proposed modification special condition of supervised release 4 to delete the requirement
6
      that defendant complete a quarantine period of 14 days. Defendant has satisfied this
7

8     requirement before his supervised release period began.
9

10

11
     IT IS SO ORDERED.

12   Dated: December 4, 2020
                                             SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER
